By the Court —
Benning J.
delivering the opinion.
Were any of the grounds of the motion for a new trial, good?
We think not. There is manifestly nothing in the first? second, and third grounds.
The testimony of Jones, referred to in the fourth ground, was “relevant.”
[1.] It is true, that the words to which that testimony related, were spoken some time before the day laid in the declaration, as the day of the speaking of the words declared on, but still, the speaking of the words at that earlier time, was a fact of some value, on the question of the quo animo with which, the words declared on were spoken. And the question of the quo animo, is ¡always involved in these cases. A man speaking in jest, is not a slanderer — at least, not unless he is understood as being in earnest. 2 Green Ev.,%% 271, 418. Note [l.]
[2.] The Court below, did not think the damages excessive. And the Court trying the case, must ever receive more light on the question of excessive damages, than it can impart to any other Court.
The damages may be heavy; but there is not enough disclosed to this Court, to satisfy it, that they are excessive. The boundaries for the amount of damages in cases of this kind, are any thing but fixed.
There is then, nothing visible to this Court, in the fifth ground.
The jury separated for their supper; but they did so, on their own request; they did so, by leave of the Court, and. under a charge, to “ have no intercourse or conversation, on the subject of the “suit,” and not to be present hearing the conversation of others on the subject”
*225It does not appear that, whilst they were separate, any thing happened, calculated to throw suspicion orrthe verdict.
The counsel for the defendant in the action, were present when the leave to separate, was given, and made no objection to its being given.
[3.] Suchbeing the circumstances, the separation of the jury, cannot, we think, amount to a cause sufficient to require the verdict to beset aside. No case was read to show that it could.
These are all the grounds.
We affirm the judgment of the Court below.
Judgment affirmed.